      Case 1:18-cv-05803-SCJ-JSA Document 1 Filed 12/19/18 Page 1 of 20




                   IN THE UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

       SCOTT ALEXANDER,                       :
                Plaintiff,                    :         Civil Action Number:
                                              :
       v.                                     :
                                              :
       ARKE SYSTEMS,                          :
                Defendant.                    :
                                              :
                                     COMPLAINT

      Scott Alexander (“Alexander”) brings this Complaint against Arke Systems,

LLC (“Arke”) and shows the Court as follows:

                                INTRODUCTION

                                        1.

      This is an FMLA and ADA case. Alexander suffers from an illness that

qualifies as a “serious health condition” that term is used in both the Family and

Medical Leave Act and the Americans with Disabilities Act. Arke employed

Alexander as its Vice President of Experience Design. On or about September 15,

2017, Alexander began a leave of absence in order to receive treatment for this

serious health condition. Arke terminated Alexander’s employment for pretextual

reasons approximately six (6) weeks after that leave began.



                                             -1-
      Case 1:18-cv-05803-SCJ-JSA Document 1 Filed 12/19/18 Page 2 of 20




                           JURISDICTION AND VENUE

                                            2.

      This Court has subject matter jurisdiction over the present action under

Article III, § 2 of the United States Constitution and 28 U. S.C. § 1331 because this

case arises under the FMLA and ADA.

                                            3.

      Venue properly lies in the Northern District of Georgia under 28 U.S.C. §

1391 because Arke is located in this judicial district and the events giving rise to

the claims herein arose in this judicial district.

                                    THE PARTIES

                                             4.

      Arke is a limited liability company organized under the laws of the State of

Georgia.

                                             5.

      At all times material hereto, Arke has been registered to do business in the

State of Georgia.

                                             6.

      Arke may be served with process through its registered agent, Courtney

Stoll, located at 3400 Peachtree Road, Suite 200, Atlanta, Georgia, 30326.

                                                 -2-
        Case 1:18-cv-05803-SCJ-JSA Document 1 Filed 12/19/18 Page 3 of 20




                                             7.

        Arke is subject to the personal jurisdiction of this Court.

                                             8.

        Alexander is a natural person that resides within Cobb County, Georgia.

                                             9.

        Arke employed Alexander as a Vice President of Experience Design

beginning on August 5, 2016.

                                             10.

        Arke terminated Alexander’s employment on October 31, 2017.

                                             11.

        Arke employed Alexander continuously from August 5, 2016 through

October 31, 2017.

                                           12.

        On April 26, 2018, Alexander filed a Charge of Discrimination (Charge No.

410-2018-05231) with the Equal Employment Opportunity Commission

("EEOC").

                                           13.

        Alexander filed his Charge of Discrimination within 180 days of October 31,

2017.

                                                 -3-
       Case 1:18-cv-05803-SCJ-JSA Document 1 Filed 12/19/18 Page 4 of 20




                                         14.

       On September 28, 2018, the EEOC issued Alexander a Notice of Right to

Sue.

                                         15.

       This action is commenced within 90 days of Plaintiff’s receipt of the Notice

of Right to Sue.


   A. ADA Coverage

                                          16.

       At all times material hereto, Alexander has been a person with a disability

within the meaning of the ADA, as amended, 42 U.S.C. §12102(1)(A), (B).

                                          17.

       At all times material hereto, Alexander has suffered from a mental or

physical impairment that substantially limited one or more major life activities.

                                          18.

       At all times material hereto, Defendant regarded Alexander as suffering

from a mental or physical impairment that substantially limited one or more major

life activities.




                                               -4-
      Case 1:18-cv-05803-SCJ-JSA Document 1 Filed 12/19/18 Page 5 of 20




                                         19.

      At all times material hereto, Alexander was qualified to perform the

essential functions of his position with reasonable accommodation, to wit, a period

of medical leave to permit him to undergo treatment for his medical condition.


   B. FMLA Coverage

                                         20.

      Arke employed Alexander for more than twelve consecutive months

immediately prior to October 31, 2017.

                                         21.

      Arke employed Alexander for more than 1250 hours during the twelve

consecutive months immediately prior to October 31, 2017.

                                         22.

      At all times material hereto, Alexander has been an “eligible employee” of

Arke within the meaning of the FMLA, 29 U.S.C. § 2611(2).

                                         23.

      Arke employed fifty (50) or more employees within seventy-five (75) miles

of the worksite at which it employed Alexander each working day during each of

at least twenty (20) calendar workweeks in 2017.


                                           -5-
     Case 1:18-cv-05803-SCJ-JSA Document 1 Filed 12/19/18 Page 6 of 20




                                        24.

      Arke employed fifty (50) or more employees within seventy-five (75) miles

of the worksite at which it employed Alexander each working day during each of

at least twenty (20) calendar workweeks in 2018.

                                        25.

      At all times material hereto, Arke has been an “employer” within the

meaning of the FMLA, 29 U.S.C. § 2611 (4).

                                        26.

      At all times material hereto, Arke has been engaged in or has affected

interstate commerce.


   C. Plaintiff’s medical leave and termination

                                        27.

      Alexander suffers from an illness which constitutes a “serious health

condition” within the meaning of 29 U.S.C. § 2611 (11).

                                        28.

      Alexander’s serious health condition constitutes a “disability” within the

meaning of 42 U.S.C. § 12102(1)(A).




                                          -6-
      Case 1:18-cv-05803-SCJ-JSA Document 1 Filed 12/19/18 Page 7 of 20




                                          29.

      On or about August 31, 2017, Alexander notified Arke’s executive team of

his serious health condition.

                                          30.

      On or about August 31, 2017, Arke became aware of Alexander’s serious

health condition.

                                          31.

      On or about September 8, 2017, Alexander discussed his serious health

condition and treatment plan with Arke’s CEO, Eric Stoll.

                                          32.

      On or about September 13, 2017, Stoll recommended to Alexander that he

begin a leave of absence to undergo treatment for his serious health condition.

                                          33.

      On or about September 13, 2017, Alexander requested that Arke grant him

leave so that he may seek treatment for his serious health condition.

                                          34.

      On or about September 15, 2017, Arke approved Alexander’s request for

this leave.



                                            -7-
      Case 1:18-cv-05803-SCJ-JSA Document 1 Filed 12/19/18 Page 8 of 20




                                           35.

      On or about September 15, 2017, Arke provided Alexander with a U.S.

Department of Labor Notice of Eligibility and Rights and Responsibilities form

(hereafter “the FMLA Eligibility Notice”).

                                           36.

      The Eligibility Notice stated that Alexander’s request for FMLA was

approved.

                                           37.

      The Eligibility Notice stated that Alexander was considered a “key

employee”.

                                           38.

      The Eligibility Notice stated that Arke had determined that restoring

Alexander to “employment at the conclusion of FMLA Leave will cause

substantial and grievous economic harm to” Arke.

                                           39.

      The Eligibility Notice failed to state the basis for Arke’s finding that

restoring Alexander to employment at the conclusion of leave would cause

substantial and economic injury to Arke.



                                             -8-
      Case 1:18-cv-05803-SCJ-JSA Document 1 Filed 12/19/18 Page 9 of 20




                                         40.

      The Eligibility Notice failed to state a reasonable time in which Alexander

could return to work.

                                         41.

      At all times material hereto, Arke failed to provide Alexander with a written

explanation of the basis for its finding that restoring Alexander to employment at

the conclusion of leave would cause substantial and economic injury to Arke.

                                         42.

      Arke failed to determine in good faith that that restoring Alexander to

employment at the conclusion of leave would cause substantial and economic

injury to Arke.

                                         43.

      Arke notified Alexander that his FMLA leave was to end no later than

December 28, 2017.

                                         44.

      While on leave, Alexander regularly communicated with Stoll by telephone.

                                         45.

      While on leave, Alexander regularly communicated with Stoll via Skype.



                                          -9-
     Case 1:18-cv-05803-SCJ-JSA Document 1 Filed 12/19/18 Page 10 of 20




                                          46.

      On or about October 12, 2017 Alexander met with Stoll.

                                          47.

      During this meeting Alexander discussed with Stoll his serious health

condition, progress and his plans for transitioning back to work for Arke in

December 2017.

                                          48.

      At all times during this leave, Alexander made Arke aware that he sought to

return on or before the conclusion of his leave.

                                          49.

      At all times during this leave, Arke was aware that Alexander sought to

return to work for Arke at the conclusion of his leave.

                                          50.

      On or about October 31, 2017, Stoll and Arke’s CMO, Chris Spears, met

with Alexander.

                                          51.

      During this meeting, Stoll and Spears informed Alexander that they believed

that his return to work at Arke would disrupt the corporate team.



                                            - 10 -
     Case 1:18-cv-05803-SCJ-JSA Document 1 Filed 12/19/18 Page 11 of 20




                                          52.

      On or about October 31, 2017 and at all times thereafter, Arke denied

Alexander access to his Company e-mail account.

                                          53.

      On or about October 31, 2017, Arke terminated Alexander’s employment.

                                          54.

      Alexander was away from work for the purpose of seeking treatment for his

serious health condition from September 15, 2017 through October 31, 2017.

                                          55.

      The reasons Stoll and Spears articulated to Alexander for Arke’s decision to

terminate Alexander’s employment were pretextual.

                                          56.

      Arke terminated Alexander’s employment because of his disability.

                                          57.

      Arke terminated Alexander’s employment because he exercised his right to

take a medical leave to receive treatment for a serious medical condition.

                                          58.

      Arke failed to engage Alexander in a constructive dialog in an attempt to

identify a reasonable accommodation for his disability.

                                           - 11 -
      Case 1:18-cv-05803-SCJ-JSA Document 1 Filed 12/19/18 Page 12 of 20




                                          59.

       A reasonable accommodation for Alexander’s disability existed, to wit: a

continuation of his leave through December 28, 2017.

                                          60.

       Arke failed to provide a reasonable accommodation to Alexander’s

disability.

                                          61.

       Arke terminated Alexander’s employment in violation of the ADA.

                                          62.

       Arke terminated Alexander’s employment in violation of the FMLA.

                                          63.

       Arke interfered with Alexander’s exercise of rights under the FMLA.

                                          64.

       As a result of Arke’s unlawful termination of his employment, Alexander

has suffered loss of income and other employment benefits.

                                          65.

       As a result of Arke’s unlawful termination of his employment, Alexander

has suffered severe emotional distress.



                                           - 12 -
     Case 1:18-cv-05803-SCJ-JSA Document 1 Filed 12/19/18 Page 13 of 20




                                      COUNT I

    INTERFERENCE WITH, RESTRAINT OF, AND DENIAL OF RIGHTS
        PROVIDED BY THE FAMILY AND MEDICAL LEAVE ACT

                                         66.

      The allegations in all previous paragraphs are incorporated by reference as if

fully set out in this paragraph.

                                         67.

      As set out above, Alexander was eligible for leave protected by the FMLA.

                                         68.

      At all times during his leave, Arke knew that Alexander was planning on

returning to work.

                                         69.

      Arke failed to provide Alexander with a written explanation of its finding

that restoration of Alexander to employment would result in substantial and

grievous economic harm as required by 19 CFR § 852.219(b).

                                         70.

      As a result of Arke’s failure to provide notice as required by 19 CFR §

852.219(b), Arke forfeited its right to deny Alexander even if substantial and

grievous economic injury would have resulted from his reinstatement.


                                           - 13 -
     Case 1:18-cv-05803-SCJ-JSA Document 1 Filed 12/19/18 Page 14 of 20




                                           71.

      Arke failed and refused to reinstate Alexander to his former position or to an

equivalent position at the conclusion of his FMLA leave.

                                           72.

      Arke’s failure to reinstate Alexander to his former position or to an

equivalent position constitutes interference with, restraint of and denial of the

rights afforded Plaintiff by the FMLA.

                                           73.

      As a direct and proximate result of Arke’s unlawful conduct, Alexander

suffered loss of employment, loss of income, and loss of vacation, retirement and

healthcare benefits.

                                           74.

      As a direct and proximate result of Arke’s unlawful conduct, Alexander is

entitled to recover from Defendant the wages, salary, and employment benefits he

has lost as a result of their unlawful conduct, and interest thereon, calculated at the

prevailing rate.




                                            - 14 -
        Case 1:18-cv-05803-SCJ-JSA Document 1 Filed 12/19/18 Page 15 of 20




                                           75.

        As a direct and proximate result of Arke’s unlawful conduct, Alexander is

entitled to liquidated damages in addition to the compensation alleged above in

accordance with the FMLA, 29 U.S.C. §2617(a)(1).

                                           76.

        As a direct and proximate result of Arke’s unlawful conduct, Alexander is

entitled to be reimbursed for costs of litigation, including his reasonable attorneys’

fees,

                                       COUNT II

          VIOLATION OF THE AMERICANS WITH DISABILITY ACT

                                           77.

        The allegations in all previous paragraphs are incorporated by reference as if

fully set out in this paragraph.

                                           78.

        At all times material hereto, Alexander was an employee within the meaning

of 42 U.S.C. § 12111(4).

                                           79.

        At all times material hereto, Arke was an “employer” within the meaning of

42 U.S.C. § 12111(5).

                                             - 15 -
     Case 1:18-cv-05803-SCJ-JSA Document 1 Filed 12/19/18 Page 16 of 20




                                             80.

      At all times material hereto, Alexander was a qualified individual with a

disability within the meaning of 42 U.S.C. § 12111(8).

                                             81.

      At all times material hereto, Alexander was a qualified individual perceived

as having a disability within the meaning of 42 U.S.C. § 12111(8).

                                             82.

      Arke terminated Alexander’s employment because of his disability.

                                             83.

      Arke willfully terminated Alexander’s employment because of his disability.

                                             84.

      Arke terminated Alexander’s employment with reckless indifference to

rights protected under Title I of the ADA.

                                             85.

      Arke discriminated against Alexander in violation of 42 U.S.C.

§ 12112(b)(5)(B) by terminating Alexander’s employment because of his known or

perceived disability.




                                              - 16 -
     Case 1:18-cv-05803-SCJ-JSA Document 1 Filed 12/19/18 Page 17 of 20




                                           86.

      As a result of Arke’s unlawful conduct, Alexander suffered pecuniary and

non-pecuniary damages, including lost wages and benefits, out-of-pocket expenses,

loss of enjoyment, and emotional distress, the exact amount of which will be

determined at trial.

                                           87.

      As a result of Arke’s unlawful conduct, Alexander is entitled to declaratory

and injunctive relief, award of lost employment benefits and wages, back pay, front

pay, reinstatement, interest, compensatory damages, costs, attorney’s fees, and any

and all such other relief that may be appropriate.

                                       COUNT III

                       VIOLATION OF 42 U.S.C. § 12112(b)(5)(A)
                         (ADA FAILURE TO ACCOMODATE)

                                           88.

      The allegations in all previous paragraphs are incorporated by reference as if

fully set out in this paragraph.

                                           89.

      Arke failed and refused to engage Alexander in a discussion to determine if

a reasonable accommodation existed that would allow Alexander to perform the

essential functions of his position.
                                            - 17 -
      Case 1:18-cv-05803-SCJ-JSA Document 1 Filed 12/19/18 Page 18 of 20




                                          90.

       Arke violated the ADA by failing and refusing to engage Alexander in a

discussion to determine if a reasonable accommodation existed that would allow

Alexander to perform the essential functions of his position.

                                          91.

       Arke violated the ADA by refusing to make a reasonable accommodation for

Alexander’s known or perceived disability.

                                          92.

       Arke discriminated against Alexander in violation of the 42 U.S.C.

§ 12112(b)(5)(A) by failing to make a reasonable accommodation to his disability.

                                          93.

       Arke willfully violated the ADA by refusing to make a reasonable

accommodation for Alexander’s known or perceived disabilities.

                                          94.

       Arke with reckless indifference to rights secured by Title I of the ADA by

refusing to make a reasonable accommodation for Alexander’s known or perceived

disabilities.




                                           - 18 -
     Case 1:18-cv-05803-SCJ-JSA Document 1 Filed 12/19/18 Page 19 of 20




                                           95.

      As a result of Arke’s unlawful conduct, Alexander has suffered pecuniary

and non-pecuniary damages, including lost wages and benefits, out-of-pocket

expenses, loss of enjoyment, and emotional distress, the exact amount of which

will be determined at trial.

                                           96.

      As a result of Arke’s unlawful conduct, Alexander is entitled to declaratory

and injunctive relief, award of lost employment benefits and wages, back pay, front

pay, reinstatement, interest, compensatory damages, costs, attorney’s fees, and any

and all such other relief that may be appropriate.

      WHEREFORE, Alexander respectfully prays:

   1. That he be awarded compensatory damages against Defendant in an amount

      to be determined at trial for lost pay, vacation, retirement and healthcare

      benefits, as well as interest on all applicable amounts calculated at the

      prevailing rate.

   2. That he be awarded a like amount in liquidated damages;

   3. That he be awarded punitive damages because of Defendants reckless

      indifference to rights protected under Title I of the ADA;



                                            - 19 -
     Case 1:18-cv-05803-SCJ-JSA Document 1 Filed 12/19/18 Page 20 of 20




   4. That the Court order Arke to reinstate him to his former position or award

      him front pay against Defendant in lieu of reinstatement;

   5. That he be awarded his costs of litigation against Defendant including his

      reasonable attorneys' fees from Defendant;

   6. That he be awarded nominal damages, and

   7. For such other and further relief as the Court deems just and proper.

Respectfully submitted,


                                                    DELONG CALDWELL BRIDGERS
                                                    FITZPATRICK & BENJAMIN, LLC
3100 CENTENNIAL TOWER
101 MARIETTA STREET                                 /S/CHARLES R. BRIDGERS
ATLANTA, GEORGIA 30303                              CHARLES R. BRIDGERS
(404) 979-3150                                      GA. BAR NO. 080791
(404) 979-3170 (f)
charlesbridgers@dcbflegal.com                       /S/ KEVIN D. FITZPATRICK, JR.
kevin.fitzpatrick@dcbflegal.com                     KEVIN D. FITZPATRICK, JR.
                                                    GA. BAR NO. 262375

                                                    COUNSEL FOR PLAINTIFF




                                           - 20 -
